11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Mark Odin Chambers,                          * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CR 44,980.

Vs. No. 11-17-00302-CR                       * October 18, 2019

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there
is error in the judgments below. Therefore, in accordance with this court’s
opinion, we modify the judgments of the trial court and the bill of costs to
delete the assessment of attorney’s fees as court costs, and we affirm the
judgments as modified.